Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-2, 5-7, 9, & 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are those recited in the last action. Their teachings, as they apply to limitations of the claim that were presented previously, will not be discussed here for the sake of brevity. Applicant has amended claim 1 to include limitations that are substantially drawn to what is depicted in Fig.7 of the instant application (see also pages 6-7 of applicant’s remarks). Although these limitations appear to be taught by a different embodiment of K1 (see Fig.13 having tub cover ref 56 and guided flow due to rotating speed [0192-0196]). The tub spins at first and second speeds, the second being after supply has been finished, and provides low speed rotation during water supply (K1 [0192]). The amendments, by inherent nature, invalidate the teachings of the Stabon reference as they were previously applied. Specifically, Stabon showcases that water is supplied through the dispenser to the tub (Fig.8 ref 140) and activation of spraying through a nozzle (Fig.8 ref 142). Upon first glance these teachings, along with those disclose by primary reference Kim and the other remaining references cited in the previous rejection to claim 1, appear to teach the totality of claim 1. However, upon closer inspection of the Stabon reference, the spraying through the nozzle occurs in such a manner (Col.13 lines 20-50) that upon stopping the nozzle supply no liquid be present within the sump (Col.13 lines 47-53). This inherently means that the Stabon teaches a low amount of liquid should be used in order for the laundry to effectively absorb it all. K1 desires a quantity of fluid such that upon centrifugal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711